Eeed, J.
The alleged slanderous jrablication was to the effect that plaintiff, on several occasions in the month of March, 1885, went into a saloon kept'by one Donovan, and there purchased certain intoxicating liquors from said Donovan, and that such liquors were kept by said Donovan in said saloon with intent to sell the same contrary to law, and the sales Jo plaintiff were made in violation of law, and that plaintiff then and there encouraged, requested, solicited and directed said Donovan to sell said liquors'to him in violation of the statutes of this state. The grounds of the demurrer were (1) that it was not alleged that plaintiff sustained any special damages in consequence of said publication; and (2) that the words spoken do not impute to plaintiff commission of a public offense, and are not actionable fer se. We had occasion, in the case of Wakeman v. Chambers, ante, 169, to consider the question whether the purchaser of intoxicating liquor which is sold in violation of the statute of this state is an accomplice in the crime committed by the seller, and we there held that he could not he regarded as such accomplice. Eollowing that holding, the judgment in the present case should be
Affirmed.